IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1572
                             Filed August 17, 2016


POLARIS INDUSTRIES, INC.,
    Plaintiff-Appellant,

vs.

COLLEEN QUASTAD,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Jeanie K. Vaudt,

Judge.



       An employer appeals the district court’s ruling affirming a workers’

compensation award. AFFIRMED.




       D. Brian Scieszinski of Bradshaw, Fowler, Proctor & Fairgrave, P.C., Des

Moines, for appellant.

       Robert E. McKinney of McKinney Law Offices, Waukee, and E.W. Wilcke,

Spirit Lake, for appellee.



       Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                           2


MCDONALD, Judge.

       Polaris Industries, Inc., appeals a decision of the Iowa Workers’

Compensation Commissioner.           The commissioner found claimant Colleen

Quastad suffered a thirty-five percent industrial disability and awarded Quastad

175 weeks’ permanent partial disability benefits. The district court affirmed the

commissioner’s award. On appeal, Polaris contends the commissioner erred in

awarding Quastad industrial disability benefits because Quastad returned to

employment without restriction.      Under present law, our review of a workers’

compensation decision is limited. See McComas-Lacina Constr. v. Drake, No.

15-0922, 2016 WL 2744948, at *1 (Iowa Ct. App. May 11, 2016) (noting nearly all

disputes are won or lost at the agency level).              An industrial disability

determination presents a mixed question of law and fact. See Larson Mfg. Co.,

Inc. v. Thorson, 763 N.W.2d 842, 856 (Iowa 2009). “The commissioner has a

duty to state the evidence relied upon and detail the reasons for any

conclusions.” Myers v. F.C.A. Servs., Inc., 592 N.W.2d 354, 356 (Iowa 1999).

“[W]e may reverse the Commissioner’s application of the law to the facts only if it

is irrational, illogical, or wholly unjustifiable.”   Lakeside Casino v. Blue, 743
N.W.2d 169, 173 (Iowa 2007) (citation omitted). Like the district court, we cannot

conclude the agency’s decision is irrational, illogical, or wholly unjustifiable. “The

commissioner may find there has been a diminution in earning capacity, even

when there has not been a diminution in actual earnings.” ABF Freight Sys., Inc.

v. Veenendaal, No. 11-1862, 2012 WL 1860733, at *4 (Iowa Ct. App. May 23,
                                          3

2012). We affirm the judgment of the district court without further opinion. See

Iowa Ct. R. 21.26(1)(a), (b), (d), and (e).

       AFFIRMED.